Order entered August 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00887-CR
                                      No. 05-19-00888-CR

                                  JAMES JACKSON, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F19-40432-R & F19-40433-R

                                           ORDER
       Before the Court is Julie Jones Woods’s August 26, 2019 motion to withdraw as counsel

for appellant. We GRANT the motion. We DIRECT the Clerk to remove Julie Jones Woods as

appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We ORDER the trial court to transmit a supplemental clerk=s record containing the

order appointing new counsel to this Court within THIRTY DAYS of the date of this order.

       We ABATE these appeals to allow the trial court to comply with this order. We will

reinstate the appeals when we receive the order appointing new counsel.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE